Greene, J.,
concurring: I agree with my colleagues that due to the dismissal of the underlying criminal case without prejudice, the doctrine of collateral estoppel is inapplicable to this forfeiture case. Moreover, the broad language of K.S.A. 60-4112(o) appears to preclude collateral estoppel: “An acquittal or dismissal in a criminal proceeding shall not preclude civil proceedings under this act, nor give rise to any presumption adverse or contraiy to any fact alleged by the seizing agency.”
Although claimant David Smith’s reliance on the doctrine of collateral estoppel was misplaced under these circumstances, I write separately to emphasize my view that the full panoply of protections against unreasonable searches and seizures guaranteed by the Fourth Amendment to the United States Constitution and §15 of the Kansas Constitution Bill of Rights should be available to the claimants in forfeiture actions. As noted by the majority *827opinion, our Supreme Court has implicitly recognized that the Fourth Amendment protection from unreasonable searches and seizures is applicable to forfeiture actions. See State ex rel. Love v. One 1967 Chevrolet, 247 Kan. 469, 471, 475-77, 799 P.2d 1043 (1990). It is unfortunate that the claimant here chose to place all his eggs in the collateral estoppel basket and did not preserve for appeal a fresh adjudication of the merits of his suppression motion in the forfeiture case.
Finally, although not before us in this case, I note the fundamental unfairness of K.S.A. 60-4112 in expressly precluding any favorable collateral estoppel implications of the outcome of criminal proceedings (K.S.A. 60-4112[o]), while expressly declaring the collateral estoppel effect of any conviction in the related criminal proceeding (K.S.A. 60-4112[g]). Whether such onerous provisions pass constitutional muster must remain for another day.